Gray, C. J.
The record shows that, although the defendant did not in so many words .request to have the case removed from the Police Court to the Superior Court under the Gen. Sts. c. 120, § 13, he did so in substance and effect; for he not only objected to the jurisdiction of the Police Court, but he recognized to enter the action, and did enter it, in the Superior Court. If he did not wish to have the case removed, he had only to refuse so to recognize, and it would then have been the duty of the Police Court to hear and determine the case as if there had been no request to remove it; Gen. Sts. c. 120, § 14; and thus the same result would have been immediately attained, which would be the only effect of now sustaining his motion to dismiss from the Superior Court the action which he had himself entered there.

Exceptions overruled.